***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
                       IN RE TEAGAN K.-O.*
                            (SC 20245)
             Robinson, C. J., and Palmer, McDonald, D’Auria,
                     Mullins, Kahn and Ecker, Js.**

                                   Syllabus

The respondent father appealed from the trial court’s denial of his motion
    to dismiss the petition filed by the petitioner, the Commissioner of
    Children and Families, to adjudicate T, the child of the respondent
    parents, neglected. T was born in Florida, and, after the Florida Depart-
    ment of Children and Families took emergency custody of T and con-
    tacted the Connecticut Department of Children and Families to report
    that the respondent mother had given birth to T, the petitioner filed the
    neglect petition at issue. Shortly thereafter, the Florida Department of
    Children and Families filed in a Florida court a motion to transfer
    jurisdiction to the Connecticut court on the basis of the family’s history
    with service providers and child protective services in Connecticut. A
    Florida magistrate issued a report and a recommendation to grant the
    motion. The magistrate concluded that Connecticut was a more conve-
    nient forum, in part because the petitioner wanted to add T to a pending
    dependency case in Connecticut filed in connection with a petition for
    termination of the respondents’ parental rights with respect to T’s older
    sibling. The Florida court ratified and adopted the magistrate’s recom-
    mendation to transfer jurisdiction to the Connecticut court. Subse-
    quently, the father filed a motion to dismiss the pending neglect petition
    filed in Connecticut on the ground of lack of subject matter jurisdiction.
    The trial court denied that motion, and the father appealed, claiming,
    inter alia, that, regardless of whether a petition to terminate the respon-
    dents’ parental rights with respect to another child of the respondents
    was pending in Connecticut when they relocated to Florida, a Connecti-
    cut court could not exercise subject matter jurisdiction over T’s neglect
    petition because any neglect of her would not occur in Connecticut.
    The petitioner claimed, inter alia, that the determination by a Florida
    court that Connecticut would be a more appropriate forum provided a
    proper basis for the Connecticut trial court’s subject matter jurisdiction
    under the Uniform Child Custody Jurisdiction and Enforcement Act
    (UCCJEA), which has been adopted by both Connecticut and Florida.
    Held:
1. The trial court’s denial of the father’s motion to dismiss the neglect
    petition was immediately appealable because, although that decision
    was an interlocutory ruling, it constituted an appealable final judgment
    under the second prong of the test for determining the appealability of
    interlocutory orders set forth in State v. Curcio (191 Conn. 27), as there
    was a colorable claim that delaying a determination with respect to the
    issue of jurisdiction would cause irreparable harm to the parent-child
    relationship and the best interest of the child; the Connecticut court’s
    exercise of jurisdiction necessarily would have some adverse impact
    on the nature and extent of visitation and, in turn, the father’s ability
    to bond with T, and, if an appeal after an adverse decision on the merits
    resulted in a determination that the Connecticut court lacked subject
    matter jurisdiction over the neglect petition, the issue of neglect undoubt-
    edly would have been relitigated in Florida, and such a delayed resolution
    of that issue would have impacted T’s interests in permanency and sta-
    bility.
2. The trial court improperly denied the father’s motion to dismiss the neglect
    petition because the failure to satisfy the statute (§ 46b-121 (a) (1))
    imposing a territorial limitation on jurisdiction over proceedings con-
    cerning allegedly neglected children prevented a Connecticut court from
    exercising jurisdiction over the petition, irrespective of whether the
    conditions for exercising jurisdiction under the UCCJEA were satisfied,
    as there were no allegations from which this court reasonably could
    infer that T likely would be neglected in this state: courts from other
    states that have considered whether a territorial limitation dictated by
    statute or common law must be satisfied even though the matter was
   a child custody proceeding subject to the UCCJEA or its predecessor
   have all indicated that the respective state’s territorial limitation must
   be satisfied; moreover, the purpose of the UCCJEA, which is to deter-
   mine which state having jurisdiction will be permitted to exercise it
   when two or more states have concurrent jurisdiction, indicates that
   the UCCJEA does not permit the exercise of jurisdiction when the
   jurisdictional requirements of a statute specific to the matter at hand
   are not met, and, because the UCCJEA does not confer subject matter
   jurisdiction but, instead, determines whether a court may exercise juris-
   diction or must defer to another state’s jurisdiction, it provided no
   impediment to statutes, such as § 46b-121, that determine the scope of
   jurisdiction; furthermore, contrary to the petitioner’s claim, giving effect
   to the territorial limitation set forth in § 46b-121 will not impede the
   operation of the UCCJEA by creating a possible scenario under which
   Florida lacks home state or significant connection jurisdiction, and
   Connecticut has significant connection jurisdiction under the UCCJEA
   but is prevented from exercising its jurisdiction because of the territorial
   limitation applicable to neglect proceedings, as Connecticut would not
   have significant connection jurisdiction if the territorial limitations under
   § 46b-121 were not met, and, even if Connecticut would have significant
   connection jurisdiction under the facts of the present case, Florida would
   be permitted to exercise jurisdiction under the UCCJEA’s temporary
   emergency jurisdiction provision.
            (Three justices concurring in part and dissenting
                            in part in one opinion)
      Argued March 27, 2019—officially released June 24, 2020***

                            Procedural History

   Petition by the Commissioner of Children and Fami-
lies to adjudicate the respondents’ minor child neglected,
brought to the Superior Court in the judicial district of
New London, Juvenile Matters at Waterford, where the
court, Hon. Michael A. Mack, judge trial referee, denied
the respondent father’s motion to dismiss, and the respon-
dent father appealed. Reversed; decision directed.
  Joshua Michtom, assistant public defender, with
whom was Don M. Hodgdon, for the appellant (respon-
dent father).
  Evan O’Roark, assistant attorney general, with whom,
on the brief, were William Tong, attorney general, Clare
Kindall, solicitor general, and Benjamin Zivyon, assis-
tant attorney general, for the appellee (petitioner).
                         Opinion

   McDONALD, J. This case requires us to consider
whether a Connecticut trial court has subject matter
jurisdiction over a petition to adjudicate a newborn
child neglected on the basis of ‘‘predictive neglect’’1
when the parents relocated to another state shortly
before the child’s birth, purportedly with no intention
of returning, and that state determined that Connecticut
would be a more convenient forum to adjudicate this
matter. The respondent father appeals from the trial
court’s decision denying his motion to dismiss the peti-
tion filed by the petitioner, the Commissioner of Chil-
dren and Families, to adjudicate the respondents’ child,
Teagan K.-O., neglected. The father contends that, irre-
spective of the fact that a petition to terminate the
respondents’ parental rights with respect to another
child of theirs was pending in Connecticut when they
relocated to Florida, a Connecticut trial court cannot
exercise subject matter jurisdiction over Teagan’s
neglect petition because any neglect of her would never
occur in this state. The commissioner contends that
the determination by a Florida court that this state
would be a more appropriate forum provided a proper
basis for the Connecticut trial court’s subject matter
jurisdiction under the Uniform Child Custody Jurisdic-
tion and Enforcement Act (UCCJEA), which has been
adopted by both states.2 See General Statutes §§ 46b-
115 through 46b-115gg; Fla. Stat. Ann. § 61.501 et seq.
(West 2012). We agree with the father’s jurisdictional
argument. The trial court, therefore, improperly denied
his motion to dismiss the neglect petition.
   The record reveals the following facts that are undis-
puted for the purposes of the present appeal.3 The
respondents, both raised in Connecticut, have a lengthy
history of involvement with the Connecticut Depart-
ment of Children and Families. Each had been placed
in the department’s custody as a teenager due to various
mental health issues. The respondents’ involvement
with the department continued after they had children.
  The respondent mother’s first child, A, born in Con-
necticut in 2012, was conceived with someone other
than the respondent father. In 2013, the department
became involved with A due to concerns about the
mother’s mental health, her parenting ability, and
domestic violence, as well as concerns about possible
physical abuse of A. A was adjudicated neglected, and,
thereafter, sole custody was awarded to A’s father.
   The respondents subsequently had three children
together; the first two children were born in Connecti-
cut. Their first child, G, was removed from the respon-
dents’ custody within one month of his birth in 2015, in
light of the mother’s history and an incident of domestic
violence in G’s presence. Subsequently, G was adjudi-
cated neglected and placed in the commissioner’s cus-
tody. The respondents’ second child, J, was removed
from the respondents’ custody immediately after his
birth in 2016, on the ground that the respondents had
not addressed mental health and parenting issues. In
March, 2017, J was adjudicated neglected and commit-
ted to the commissioner’s custody. At that same time,
the respondents’ parental rights with respect to G
were terminated.
  In April, 2018, the commissioner filed a petition seek-
ing to terminate the respondents’ parental rights with
respect to J. The mother was then near full-term in her
pregnancy with Teagan. The respondents paid a relative
to drive them to Gainesville, Florida, where they signed
a one year lease for an apartment.
   In May, 2018, Teagan was born in a Gainesville hospi-
tal. The hospital contacted the Florida Department of
Children and Families after information came to light
that the respondents’ other children had been removed
from their care. Two days after Teagan’s birth, when
she was ready to be discharged from the hospital, the
Florida department took emergency custody of her.4
The Florida department contacted the Connecticut
department to report that the mother had given birth.
   One day after the Florida department took emergency
custody of Teagan, the commissioner filed a motion in
the Connecticut Superior Court for Juvenile Matters at
Waterford (trial court) seeking temporary custody of
Teagan and a petition seeking to adjudicate Teagan
neglected on the ground that she would be subject to
conditions injurious to her well-being if she remained
in the respondents’ care or that she was denied proper
care and attention.5 The motion for temporary custody
was denied on the ground that the child was not in Con-
necticut.
   Shortly thereafter, the Florida department filed in the
Circuit Court of the Eighth Judicial Circuit of Florida,
Juvenile Division (Florida court), a ‘‘motion to transfer
jurisdiction’’ to the Connecticut trial court on the basis
of the family’s history with service providers and child
protective services in this state. The respondents
opposed the motion. A Florida general magistrate held
a contested hearing on the motion, at which the respon-
dents were represented by separate counsel. Following
the hearing, the magistrate issued a report and a recom-
mendation to grant the motion.
   The recommendation rested on the following factual
findings. An open dependency case in Connecticut was
then pending on a petition for termination of the respon-
dents’ parental rights with respect to Teagan’s sibling,
J. The commissioner wanted to add Teagan to the open
dependency case. The respondents had admitted to the
Florida department that they traveled to Florida before
Teagan’s birth to avoid further involvement with the
Connecticut department. Witnesses and persons with
knowledge of the issues pertaining to Teagan’s possible
neglect and to the possible termination of the respon-
dents’ parental rights as to J reside in Connecticut.
The respondents previously had been involved with the
Connecticut department as children, and their parental
rights with respect to another child had been termi-
nated. Teagan’s guardian ad litem and the Connecticut
department both supported the transfer of jurisdiction.
The Florida court had verified with the Connecticut trial
court, Driscoll, J., that the Connecticut court wanted
to, and would, accept jurisdiction.6
  The magistrate acknowledged that the respondents
opposed the transfer of jurisdiction and that, in support
of their opposition, they had presented a copy of their
Florida lease and represented that the father was
employed in Gainesville.7 The magistrate also acknowl-
edged that the respondents had offered to consent to
Teagan’s dependency if the Florida court retained juris-
diction, to eliminate the need for witnesses and to allow
the court to rely solely on documentation from the
Connecticut department to establish a reunification
plan. The magistrate noted, however, that the Florida
department and Teagan’s guardian ad litem represented
that they had no intention of offering or supporting
reunification should the Florida court retain jurisdiction
and, instead, would seek to terminate the respondents’
parental rights with respect to Teagan on the basis of
the respondents’ prior history.
   The magistrate’s report concluded: ‘‘Connecticut is
a more convenient forum state, and the court finds that
it is in the best interests of the child . . . and will
promote the efficient administration of justice to trans-
fer jurisdiction to Connecticut.’’ The following day, after
the parties waived the period for filing exceptions to
the magistrate’s report, the Florida court ratified and
adopted the magistrate’s recommendation to transfer
jurisdiction to the Connecticut court.
   The commissioner then renewed her request for an
ex parte order for temporary custody of Teagan in the
trial court, which the court, Driscoll, J., granted. Teagan
was brought to Connecticut and placed with the same
foster family caring for her sibling, J.
   The father filed a motion to dismiss the pending
neglect petition on the ground of lack of subject matter
jurisdiction.8 Appended to the motion were copies of
the respondents’ Florida lease, a pay stub from the
father’s Florida employment, and the father’s Florida
voter registration card, which was issued after the Flor-
ida court proceeding. The commissioner opposed the
motion, contending that the Florida court’s inconve-
nient forum determination established a basis for the
Connecticut trial court’s subject matter jurisdiction
under the UCCJEA. After a contested hearing on the
motion, the trial court, Hon. Michael A. Mack, judge
trial referee, opened the evidence twice—once to take
evidence that the father had appealed from the Florida
court’s decision granting the motion to transfer, and
again to take evidence that the First District Court of
Appeal of Florida had issued a per curiam, summary
affirmance.
  The Connecticut trial court denied the father’s motion
to dismiss. The court cited two reasons. First, the trial
court reasoned that a Florida District Court of Appeal
had affirmed that jurisdiction rests with Connecticut
courts, after the respondents had had an opportunity
to present evidence in that forum on the matter and
had failed to present such evidence. Second, the trial
court determined that the respondents could not seek
equitable redress because they did not come to the
court with clean hands, given their admission to the
Florida department that they had traveled to Florida to
avoid involvement with the Connecticut department.9
Ultimately, the trial court concluded that ‘‘it has subject
matter jurisdiction over Teagan’s case following the
dictates of the [UCCJEA] in that a court of Florida has
declined to exercise jurisdiction on the ground that
Connecticut is the more appropriate forum, [a Florida
District Court of Appeal] has affirmed that, and Con-
necticut has accepted that conclusion.’’
   The father appealed from the trial court’s decision
denying his motion to dismiss to the Appellate Court.
We transferred the appeal to this court pursuant to
General Statutes § 51-199 (c) and Practice Book § 65-
1. After the father filed his brief with this court, but
before the commissioner filed her appellate brief, the
commissioner filed a petition in the trial court seeking
to terminate the respondents’ parental rights with
respect to Teagan.
  I
  Before we can consider whether the trial court prop-
erly denied the motion to dismiss, we must determine
whether that decision is immediately appealable. Ordi-
narily, a denial of a motion to dismiss on jurisdictional
grounds is an interlocutory ruling, not a final judgment;
see, e.g., Chrysler Credit Corp. v. Fairfield Chrysler-
Plymouth, Inc., 180 Conn. 223, 227–28, 429 A.2d 478
(1980); see also Dayner v. Archdiocese of Hartford, 301
Conn. 759, 768, 23 A.3d 1192 (2011); which is a statutory
prerequisite to appellate jurisdiction in most instances.
See, e.g., State v. Anderson, 318 Conn. 680, 698 n.6, 122
A.3d 254 (2015). To surmount that obstacle, the trial
court’s decision in the present case must fall within
one of two circumstances in which an interlocutory
order has the attributes of a final judgment so as to
permit immediate appeal, either ‘‘(1) where the order
or action terminates a separate and distinct proceeding,
or (2) where the order or action so concludes the rights
of the parties that further proceedings cannot affect
them.’’ State v. Curcio, 191 Conn. 27, 31, 463 A.2d 566
(1983). The parties contend that the present circum-
stances satisfy the second prong of Curcio, although
they disagree on the underlying rationale. We agree
with one of the arguments advanced by the father as to
why the trial court’s ruling is immediately appealable.10
   ‘‘The second prong of the Curcio test focuses on
the nature of the right involved. It requires the parties
seeking to appeal to establish that the trial court’s order
threatens the preservation of a right already secured
to them and that that right will be irretrievably lost
and the [parties] irreparably harmed unless they may
immediately appeal. . . . One must make at least a
colorable claim that some recognized statutory or con-
stitutional right is at risk.’’ (Internal quotation marks
omitted.) Dayner v. Archdiocese of Hartford, supra,
301 Conn. 769.
   A constellation of constitutional and statutory rights
serve to protect the integrity of the family unit, the
parent-child relationship, and the best interest of the
child. See General Statutes § 46b-135; In re Jonathan
M., 255 Conn. 208, 231, 764 A.2d 739 (2001); State v.
Anonymous, 179 Conn. 155, 162–63, 425 A.2d 939
(1979). ‘‘The fundamental liberty interest of natural par-
ents in the care, custody, and management of their child
does not evaporate simply because they have not been
model parents or have lost temporary custody of their
child to the [s]tate.’’ (Internal quotation marks omitted.)
In re Valerie D., 223 Conn. 492, 513, 613 A.2d 748 (1992).
‘‘[C]ourts and state agencies must keep in mind the
constitutional limitations imposed [on them when they
undertake] any form of coercive intervention in family
affairs . . . [which includes] the right of the family to
remain together without the . . . interference of the
awesome power of the state.’’ (Internal quotation marks
omitted.) In re Shamika F., 256 Conn. 383, 403, 773
A.2d 347 (2001).
   There is a ‘‘unique place that family courts hold in
this state’s jurisprudence.11 This court has a long history
of concluding that, within the context of family matters,
orders that would otherwise be considered interlocu-
tory constitute appealable final judgments. . . . Taken
as a whole, these cases demonstrate that, [o]n balance,
we [have been] more persuaded by the rationale for
allowing an immediate appeal of . . . temporary . . .
order[s] [in family matters] than by the traditional rea-
sons of judicial economy that might otherwise have
precluded [their] review.’’ (Citations omitted; footnote
added; internal quotation marks omitted.) Khan v. Hil-
lyer, 306 Conn. 205, 213–14, 49 A.3d 996 (2012). We
have reached this result because even temporary dis-
ruptions to the parent-child relationship can result in
irreparable harm. When children have been temporarily
removed from their parents’ care, we have determined
that ‘‘an immediate appeal is the only reasonable
method of ensuring that the important rights sur-
rounding the parent-child relationship are adequately
protected . . . and . . . is the only way to ensure the
protection of the best interests of children.’’ (Citation
omitted; internal quotation marks omitted.) In re Sham-
ika F., supra, 256 Conn. 385; see also Madigan v. Madi-
gan, 224 Conn. 749, 754–55, 620 A.2d 1276 (1993). This
concern may also extend to orders potentially affecting
visitation.12 See Taff v. Bettcher, 243 Conn. 380, 386–87,
703 A.2d 759 (1997) (recognizing that court order impos-
ing one year bar on review of custody and visitation
orders may interfere with parent’s custodial rights in
manner that cannot be redressed later and cause harm
to child, as ‘‘[a] lost opportunity to spend significant
time with one’s child is not recoverable’’).
   There is a colorable claim in the present case that
delaying a determination on the question of jurisdiction
would cause irreparable harm to the parent-child rela-
tionship and the best interest of the child. The trial
court’s exercise of jurisdiction necessarily would have
some adverse impact on the nature and extent of visita-
tion and, in turn, the father’s ability to bond with his
infant daughter.13 Even if we assume that the Connecti-
cut department would be willing to pay for the father’s
travel, the combination of distance and employment obli-
gations undoubtedly limit in person visitation opportu-
nities. Although the commissioner’s petition for termi-
nation of parental rights indicates that the family caring
for Teagan has facilitated remote audiovisual interac-
tions, i.e., FaceTime, between the father and Teagan,
such interactions are a poor substitute for a parent’s
embrace.
   In addition to the impact on visitation, a broader
concern is implicated under the particular facts of this
case. This court has recognized the importance of a
child’s interest in permanency and stability. See In re
Davonta V., 285 Conn. 483, 494–95, 940 A.2d 733 (2008).
A delayed implementation of a permanency plan,
whether aimed at reunification or termination, is of
particular concern under the present circumstances.
Unlike the typical challenge to subject matter jurisdic-
tion, if an appeal after an adverse decision on the merits
results in a determination that the court lacked subject
matter jurisdiction over the neglect petition, the issue
of neglect no doubt would be relitigated in Florida.
The commissioner agrees that the possibility of such
a delayed resolution clearly would be detrimental to
Teagan.14 Under these circumstances, we are persuaded
that the present interlocutory appeal meets the second
prong of Curcio.
                            II
  Having concluded that the father may appeal from
the trial court’s decision denying his motion to dismiss,
we turn to the merits of the appeal. The parties agree
that, despite the fact that the Florida court never
referred to the UCCJEA in its decision ‘‘transferr[ing]’’
jurisdiction to Connecticut, a state cannot exercise
jurisdiction over a neglect petition unless it is author-
ized to do so under that act. Where the parties’ positions
diverge is on the question of whether there is a jurisdic-
tional requirement specific to neglect proceedings—the
child must have been, or is likely to be, neglected in
this state—that also must be met.15
                            A
   We begin with an overview of the provisions govern-
ing jurisdiction over neglect proceedings and then con-
sider the parties’ arguments as to their application.
   General Statutes § 46b-1 prescribes family relations
matters within the jurisdiction of the Superior Court.
One such matter is ‘‘juvenile matters as provided in
section 46b-121 . . . .’’ General Statutes § 46b-1 (11).
Juvenile matters, as provided in General Statutes § 46b-
121,16 ‘‘include all proceedings concerning uncared-for,
neglected or abused children within this state . . . .’’
(Emphasis added.) General Statutes § 46b-121 (a) (1);
see also General Statutes § 46b-121 (a) (2) (defining
juvenile matters in criminal session). Some version of
this limiting language has been in the statute governing
neglect proceedings since 1921. See Public Acts 1921,
c. 336, § 3; see also, e.g., General Statutes (Supp. 1943)
§ 380g; Public Acts 1976, No. 76-436, § 14.
   Another family relations matter within the Superior
Court’s jurisdiction is any matter ‘‘affecting or involving
. . . custody proceedings brought under the provisions
of chapter 815p [the UCCJEA] . . . .’’ General Statutes
§ 46b-1 (17). The UCCJEA, adopted by this state in 1999;
see Public Acts 1999, No. 99-185; replaced a largely
similar scheme adopted in 1978, known as the Uniform
Child Custody Jurisdiction Act (UCCJA). See Public
Acts 1978, No. 78-318; see also Public Acts 1999, No.
99-185, §§ 39, 40 (repealing General Statutes §§ 46b-90
through 46b-114). The UCCJEA broadly defines a ‘‘child
custody proceeding’’ to include proceedings for neglect,
abuse, dependency, and termination of parental rights
in which custody might be an issue. See General Stat-
utes § 46b-115a (4).
   The UCCJEA provision relevant to the present case,
General Statutes § 46b-115k, provides in relevant part:
‘‘(a) Except as otherwise provided in section 46b-115n
[temporary emergency jurisdiction], a court of this state
has jurisdiction to make an initial child custody determi-
nation if:
  ‘‘(1) This state is the home state17 of the child on the
date of the commencement of the child custody pro-
ceeding;
   ‘‘(2) This state was the home state of the child within
six months of the commencement of the child custody
proceeding, the child is absent from the state, and a
parent or a person acting as a parent continues to reside
in this state;
   ‘‘(3) A court of another state does not have jurisdic-
tion under subdivisions (1) or (2) of this subsection,
the child and at least one parent or person acting as a
parent have a significant connection with this state
other than mere physical presence, and there is substan-
tial evidence available in this state concerning the
child’s care, protection, training and personal rela-
tionships;
   ‘‘(4) A court of another state which is the home state
of the child has declined to exercise jurisdiction on the
ground that this state is the more appropriate forum
under a provision substantially similar to section 46b-
115q [inconvenient forum] or section 46b-115r [unjusti-
fiable conduct],18 the child and at least one parent or
person acting as a parent have a significant connection
with this state other than mere physical presence, and
there is substantial evidence available in this state con-
cerning the child’s care, protection, training and per-
sonal relationships;
  ‘‘(5) All courts having jurisdiction under subdivisions
(1) to (4), inclusive, of this subsection have declined
jurisdiction on the ground that a court of this state is
the more appropriate forum to determine custody under
a provision substantially similar to section 46b-115q or
section 46b-115r; or
   ‘‘(6) No court of any other state would have jurisdic-
tion under subdivisions (1) to (5), inclusive, of this
subsection. . . .’’ (Footnotes added.)
   For convenience, these jurisdictional bases are
known as home state jurisdiction, significant connec-
tion jurisdiction, more appropriate forum jurisdiction,
and default or vacuum jurisdiction. See Unif. Child Cus-
tody Jurisdiction and Enforcement Act (1997) prefatory
note, 9 U.L.A. (Pt. IA) 461–62 (2019); id., § 201, com-
ments (1) and (2), 9 U.L.A. (Pt. IA) 504–506; see also
P. Hoff, Office of Juvenile Justice and Delinquency Pre-
vention, Office of Justice Programs, ‘‘The Uniform
Child-Custody Jurisdiction and Enforcement Act,’’ Juv.
Just. Bull., December, 2001, pp. 2, 5–6, available at
https://www.ncjrs.gov/pdffiles1/ojjdp/189181.pdf (last
visited June 24, 2020).
   Section 46b-115k of the UCCJEA further provides:
‘‘(b) Subsection (a) of this section is the exclusive juris-
dictional basis for making a child custody determination
by a court of this state.
  ‘‘(c) Physical presence of, or personal jurisdiction
over, a party or a child is not necessary or sufficient
to make a child custody determination.’’19
   The drafters’ comment to subsection (c) explains:
‘‘[N]either minimum contacts nor service within the
[s]tate is required for the court to have jurisdiction to
make a custody determination. . . . The requirements
of this section, plus the notice and hearing provisions
of the [a]ct, are all that is necessary to satisfy due
process.’’20 Unif. Child Custody Jurisdiction and
Enforcement Act (1997) § 201, comment (2), supra, 9
U.L.A. (Pt. IA) 506.
                             B
   The father contends that § 46b-121’s ‘‘neglected . . .
within this state’’ limitation on jurisdiction is not sat-
isfied and that it controls the outcome of the present
case, whereas the commissioner contends that juris-
diction exists under the UCCJEA and that the act con-
trols exclusively because more than one state is impli-
cated. We begin our analysis with the effect of § 46b-
121 rather than the UCCJEA for two reasons. First, the
Florida court’s decision does not clearly reflect that it
in fact relied on the UCCJEA to ‘‘transfer’’ jurisdiction
to our trial court and, if so, on what jurisdictional basis.
That decision is devoid of any express reference to the
UCCJEA by name or statutory provision. It invokes none
of the UCCJEA’s jurisdictional labels commonly relied
on by courts, lacks factual findings necessary to sup-
port certain jurisdictional grounds, and omits material
considerations from the UCCJEA’s inconvenient forum
analysis.21 Both of the parties to the Florida proceeding,
of which the Connecticut commissioner was not one,
agree that the court only was exercising temporary emer-
gency jurisdiction and was not exercising jurisdiction
under any one of the grounds prescribed in § 46b-115k.
   By contrast, it is undisputed that § 46b-121’s territo-
rial limitation on jurisdiction—‘‘neglected . . . chil-
dren within this state’’—is not satisfied.22 Although this
phrase has not previously been construed by our courts,
whether it means that neglect has occurred or likely
will occur within this state, that a child neglected else-
where is currently present in this state, and/or that the
child’s domicile is in this state, none of these conditions
exists.23 We agree with the father that the failure to
satisfy § 46b-121 prevents Connecticut from exercising
jurisdiction over the neglect petition, irrespective of
whether the conditions for exercising jurisdiction under
the UCCJEA would be met.
  We begin with the observation that, prior to the enact-
ment of the UCCJEA, there was some question as to
whether its predecessor, the UCCJA, applied to neglect
and dependency proceedings. See Unif. Child Custody
Jurisdiction and Enforcement Act (1997) prefatory
note, supra, 9 U.L.A. (Pt. IA) 463. The UCCJEA made
clear that it did apply to such proceedings. See id., § 102
(4), 9 U.L.A. (Pt. IA) 475. When our legislature adopted
the broadly applicable UCCJEA, it did not eliminate the
territorial limitation in § 46b-121 specific to neglect pro-
ceedings.
   Although many states do not impose such a territorial
limitation,24 doing so is not unique to Connecticut or
to neglect proceedings. Such a limitation may be dic-
tated by statute or by common law. See, e.g., La. Code
Civ. Proc. Ann. art. 10 (A) (Cum. Supp. 2020) (‘‘[a] court
which is otherwise competent under the laws of this
state has jurisdiction of the following actions or pro-
ceedings only under the following conditions . . . (5)
[a] proceeding to obtain the legal custody of a minor
if he is domiciled in, or is in, this state’’); Mich. Comp.
Laws Serv. § 712A.2 (b) (LexisNexis Cum. Supp. 2019)
(neglected juvenile ‘‘found within the county’’); Mo.
Ann. Stat. § 211.031 1. (1) (West 2017) (neglected child
‘‘who may be a resident of or found within the county’’);
Mont. Code Ann. § 41-3-103 (1) (a) (2019) (neglected
youth ‘‘who is within the state of Montana for any pur-
pose’’); N.H. Rev. Stat. Ann. § 170-C:3 (2014) (‘‘jurisdic-
tion over petitions to terminate the parent-child rela-
tionship when the child involved is present in the state
or is in the legal custody or legal guardianship of an
authorized agency located in the state’’); N.C. Gen. Stat.
§ 7B-1101 (2019) (‘‘termination of parental rights to any
juvenile who resides in, is found in, or is in the legal
or actual custody of a county department of social ser-
vices or licensed child-placing agency in the district at
the time of filing of the petition or motion’’); Okla. Stat.
Ann. tit. 10A, § 2-2-102 (A) (1) (West 2018) (jurisdiction
where child ‘‘resides,’’ ‘‘is found,’’ or ‘‘is alleged to be
or is found to be in need of supervision’’); R.I. Gen.
Laws § 14-1-5 (1) (Cum. Supp. 2019) (neglected child
‘‘residing or being within the state’’); W. Va. Code Ann.
§ 49-4-601 (a) (LexisNexis 2015) (‘‘in the county in
which the child resides, or if the petition is being
brought by the department, in the county in which the
custodial respondent or other named party abuser
resides, or in which the abuse or neglect occurred’’);
Arizona Dept. of Economic Security v. Grant ex rel.
Maricopa, 232 Ariz. 576, 581, 307 P.3d 1003 (App. 2013)
(recognizing that jurisdiction exists, not only when
neglect or abuse of child occurred in state, but also
when child subject to abuse or neglect is present in
state); In re Shaw, 449 S.W.2d 380, 382 (Mo. App. 1969)
(‘‘[t]o expand a juvenile court’s jurisdiction to include
children outside the court’s territorial boundaries
would contravene a general principle of jurispru-
dence’’); In re Juvenile 2002-098, 148 N.H. 743, 746–47,
813 A.2d 1197 (2002) (relying on traditional parens
patriae power of state and broad language of state stat-
ute to allow court to exercise jurisdiction over ‘‘any
case involving a child found within the [s]tate who is
alleged to have been abused or neglected, no matter
where the abuse or neglect is alleged to have
occurred’’); In re Westchester County Dept. of Social
Services, 211 App. Div. 2d 235, 236–38, 627 N.Y.S.2d 735
(1995) (although abuse occurred out of country, court
could exercise jurisdiction because child was then in
state).
  Several courts have considered whether such a terri-
torial limitation must be satisfied even though the mat-
ter is a child custody proceeding subject to the UCCJEA.
Some of these cases involved the UCCJA, the predeces-
sor to the UCCJEA, but they are equally relevant
because both acts prescribed the same grounds for the
exercise of initial custody jurisdiction, including home
state, significant connection, etc., and deemed the phys-
ical presence of the child not to be a prerequisite to
jurisdiction. See Unif. Child Custody Jurisdiction Act
(1968) § 3, 9 U.L.A. (Pt. IA) 106–107 (2019). Although
taking different approaches, all of them indicate that
the territorial limitation must be satisfied.
    In several of these cases, the courts determined that
the limitation specific to the matter (e.g., neglect) and
the conditions under the UCCJEA both had to be met
for the court to exercise jurisdiction. See State ex rel.
R.P. v. Rosen, 966 S.W.2d 292, 297–98 (Mo. App. 1998)
(framing issue as whether Missouri has jurisdiction over
abuse and neglect proceeding both under statute vest-
ing juvenile court with jurisdiction in proceedings
‘‘[i]nvolving any child or person seventeen years of age
who may be a resident of or found within the county
and who is alleged to be in need of care and treatment’’
and under UCCJA (emphasis omitted; internal quota-
tion marks omitted)); In re K.U.-S.G., 208 N.C. App.
128, 131, 702 S.E.2d 103 (2010) (‘‘Our Juvenile Code
grants district courts ‘exclusive original jurisdiction to
hear and determine any petition or motion relating to
termination of parental rights to any juvenile who
resides in, is found in, or is in the legal or actual custody
of a county department of social services or licensed
child-placing agency in the district at the time of filing
of the petition or motion.’ . . . Nevertheless, the juris-
dictional requirements of the UCCJEA also must be
satisfied for the [D]istrict [C]ourt to have authority to
adjudicate termination actions.’’ (Citation omitted.));
In re D.D.J., 177 N.C. App. 441, 443, 628 S.E.2d 808
(2006) (concluding that subject matter jurisdiction was
lacking under termination of parental rights statute
because child neither resided in state, was found in
state, nor was in state’s custody when petition was filed,
and there was no further consideration of UCCJEA);
In re Bean, 132 N.C. App. 363, 366, 511 S.E.2d 683 (1999)
(court must engage in ‘‘a two-part process’’ to determine
whether it has jurisdiction, under requirements of both
UCCJA and those under parental termination statute);
In re Leonard, 77 N.C. App. 439, 440–41, 335 S.E.2d 73
(1985) (holding that, despite fact that North Carolina
court had jurisdiction under UCCJA, state lacked juris-
diction because requirement of termination of parental
rights statute—child resided or was found in district at
time petition was filed—was not met: ‘‘[although] a
determination of jurisdiction over child custody matters
will precede a determination of jurisdiction over paren-
tal rights, it does not supplant the parental rights pro-
ceedings’’ (emphasis omitted));25 see also Arizona Dept.
of Economic Security v. Grant ex rel. Maricopa, supra,
232 Ariz. 579–81 (first determining that jurisdiction was
proper under UCCJEA and then rejecting argument that
subject matter jurisdiction was improper because
alleged abuse or neglect occurred outside of state, citing
case law from New York and New Hampshire support-
ing exercise of jurisdiction when neglected or abused
child is found within state, even if abuse and neglect
did not occur in state).
    In two other cases, the courts recognized the control-
ling force of the territorial limitation but limited its
scope of operation. Both cases involved statutes vesting
the state’s court with ‘‘ ‘exclusive original jurisdiction’ ’’
over proceedings to terminate parental rights with
respect to a child who resides or is found within the
state. In re G. B., 167 N.H. 99, 102, 105 A.3d 615 (2014);
accord In re H.L.A.D., 184 N.C. App. 381, 385, 646 S.E.2d
425 (2007), aff’d, 362 N.C. 170, 655 S.E.2d 712 (2008). The
courts distinguished ‘‘exclusive, original’’ jurisdiction
subject to the territorial limitation in the termination
statute from ‘‘exclusive, continuing’’ jurisdiction in the
UCCJEA,26 giving each an independent sphere of opera-
tion. See In re G. B., supra, 105 (The forum’s original
jurisdiction statute and the UCCJEA’s continuing juris-
diction provision ‘‘independently grant jurisdiction
under the circumstances set forth in each. That jurisdic-
tion under one is not supported on a given set of facts
does not preclude jurisdiction under the other.’’);27 In
re H.L.A.D., supra, 386–87 (noting distinction between
‘‘ ‘exclusive, original jurisdiction’ ’’ of termination statute
and ‘‘ ‘exclusive, continuing jurisdiction’ ’’ of UCCJEA,
and, although former authorizes court to adjudicate
termination of parental rights when circumstances
specified exist, ‘‘[t]his . . . does not preclude the [D]is-
trict [C]ourt’s exercise of jurisdiction in circumstances
in which the court already has ‘exclusive, continuing
jurisdiction’ pursuant to the UCCJEA’’). The courts
deemed the territorial limitation applicable to initial
custody determinations but not to modifications of such
a determination.
   The only cases we have found that have not deemed
the territorial limits controlling support, rather than
undermine, the father’s claim in the present case. Louisi-
ana appears to be one of the only states with a statute
prescribing a territorial limitation specifically applica-
ble to custody cases. Cf. Feriole v. Feriole, 468 So. 2d
1090, 1091 (Fla. App. 1985) (‘‘For many years it was
the law of [Florida] that a court had no jurisdiction to
initially adjudicate the question of the custody of a
minor child unless that child was physically present
within the territorial jurisdiction of the court at the time
the [action] seeking an adjudication of his custody was
filed. . . . However, Florida adopted the [UCCJA]
effective October 1, 1977, which superseded prior Flor-
ida law in this area.’’ (Citation omitted.)). Article 10
of the Louisiana Code of Civil Procedure provides in
relevant part: ‘‘A court which is otherwise competent
under the laws of this state has jurisdiction of the fol-
lowing actions or proceedings only under the following
conditions . . . [a] proceeding to obtain the legal cus-
tody of a minor if he is domiciled in, or is in, this
state. . . .’’ (Emphasis added.) La. Code Civ. Proc. Ann.
art. 10 (A) (5) (2014). In Gusman v. Gusman, 598 So.
2d 1256 (La. App. 1992), the court considered an appeal
from the trial court’s decision dismissing a custody
matter filed by the father on the ground that Louisiana
did not have jurisdiction over the matter because Vir-
ginia, where the children and the mother presently
resided, was the children’s home state under the
UCCJA. See id., 1257–58. On appeal, the father argued
that Louisiana had jurisdiction under the predecessor
to article 10 (A) (5) of the Louisiana Code of Civil
Procedure because it was his domicile and, in turn, his
children’s domicile. Id., 1257. The Louisiana Court of
Appeal rejected that argument, holding ‘‘that when Loui-
siana adopted the [UCCJA] the [l]egislature intended
that law to supersede all laws in conflict with it, includ-
ing [the predecessor to article 10 (A) (5)]. [Although]
this does not mean [that article 10 (A) (5)] was facially
repealed, it does mean that it was repealed as to its
applicability when in conflict with the [UCCJA] . . . .’’
Id., 1258. In Banerjee v. Banerjee, 258 So. 3d 699 (La.
App. 2017), the Louisiana Court of Appeal stated, per-
haps more clearly, in a case arising under the UCCJEA:
‘‘Louisiana courts have jurisdiction over a minor’s status
in a ‘proceeding to obtain the legal custody of a minor
if he is domiciled in, or is in, this state.’ La. Code Civ.
[Proc. Ann.] art. 10 (A) (5) [2014]. However, a second
tier of inquiry into the jurisdiction over custody issues
exists under the UCCJEA . . . . Even if a Louisiana
court has subject matter jurisdiction, that jurisdiction
must be declined based on limitations imposed by the
UCCJEA.’’ (Citation omitted.) Banerjee v. Banerjee,
supra, 701–702.
   These Louisiana cases stand for the unremarkable
proposition that, even if jurisdiction is authorized
under the territorial limitation, the exercise of jurisdic-
tion may be limited or precluded in a given case by the
UCCJEA. See Rosen v. Celebrezze, 117 Ohio St. 3d 241,
249, 883 N.E.2d 420 (2008) (‘‘the mere fact that the
Ohio court has basic statutory jurisdiction to determine
custody matters in [legal separation] and divorce cases
. . . does not preclude a more specific statute like [a
provision under Ohio’s UCCJA] from patently and
unambiguously divesting the court of such jurisdiction’’
(citations omitted)). Our concern in the present case,
of course, is with the converse—whether, when the
jurisdictional requirements of a statute specific to the
matter at hand are not met, the UCCJEA nonetheless
permits the exercise of jurisdiction.
  Not only do the cases previously discussed indicate
that this question must be answered in the negative, but
so too does the purpose of the UCCJEA. A paramount
purpose of the act is to determine which state having
jurisdiction will be permitted to exercise it when two
or more states have concurrent jurisdiction.28 See In re
Marriage of Sareen, 153 Cal. App. 4th 371, 376, 62 Cal.
Rptr. 3d 687 (2007) (‘‘UCCJEA is the exclusive method
of determining subject matter jurisdiction in custody
disputes involving other jurisdictions’’), cert. denied sub
nom. Sareen v. Sareen, 552 U.S. 1259, 128 S. Ct. 1670,
170 L. Ed. 2d 357 (2008); Brown v. Brown, 195 Conn.
98, 107, 486 A.2d 1116 (1985) (UCCJA ‘‘envisages that
where concurrent jurisdiction exists, only one state
should exercise that jurisdiction’’ (emphasis in origi-
nal)); In re J.R., 33 A.3d 397, 400 (D.C. 2011) (‘‘[the
UCCJEA] establishes the bases for subject matter juris-
diction over custody matters in the District [of Colum-
bia], setting forth rules to govern jurisdiction when
more than one state may be involved, in order to pre-
vent jurisdictional conflicts’’); Ball v. McGowan, 497
S.W.3d 245, 249 (Ky. App. 2016) (‘‘Broadly speaking,
[the UCCJEA’s] purpose is to avoid jurisdictional con-
flict and competition in custody matters . . . and to
promote uniformity. . . . To effect this purpose, the
UCCJEA provides rules for determining jurisdiction in
custody cases involving multiple states.’’ (Citations
omitted; footnote omitted; internal quotation marks
omitted.)); Rosen v. Celebrezze, supra, 117 Ohio St. 3d
248 (‘‘the primary purpose of the [UCCJEA is] . . . to
avoid jurisdictional competition’’); In re R.W., 191 Vt.
108, 126–27, 39 A.3d 682 (2011) (‘‘[t]he UCCJA was
created to end the interstate custody jurisdictional tug-
of-war between states’’ (internal quotation marks omit-
ted)); In re Custody of A.C., 165 Wn. 2d 568, 574, 200
P.3d 689 (2009) (‘‘The UCCJEA arose out of a confer-
ence of states in an attempt to deal with the problems of
competing jurisdictions [issuing] conflicting interstate
child custody orders, forum shopping, and the drawn
out and complex child custody legal proceedings often
encountered by parties where multiple states are
involved. . . . Most states have adopted the UCCJEA
in order to reduce conflicting orders regarding custody
and placement of children.’’ (Citations omitted; foot-
note omitted.)); In re NC, 294 P.3d 866, 872 (Wyo. 2013)
(‘‘[t]he dominant objective of the [UCCJEA] is to elimi-
nate the simultaneous exercise of jurisdiction over cus-
tody disputes by more than one state’’ (internal quota-
tion marks omitted)).
   The UCCJEA’s purpose of preventing the exercise of
concurrent jurisdiction is reflected in that act’s designa-
tion of § 46b-115k (a) as ‘‘the exclusive jurisdictional
basis for making a child custody determination by a
court of this state.’’ General Statutes § 46b-115k (b).
This provision recognizes that, even though a state may
have subject matter jurisdiction over the custody mat-
ter, it may be required to decline to exercise that juris-
diction if § 46b-115k (a) designates another state as
having priority.
   This means, as many courts have recognized, that
the UCCJEA, like its predecessor, does not create juris-
diction but prescribes the circumstances under which
jurisdiction that otherwise is conferred by constitution
or statute can be exercised in a given case. See, e.g.,
In re Marriage of Holder, Docket No. F036747, 2002
WL 443397, *5 (Cal. App. March 20, 2002) (‘‘[d]espite the
existence of fundamental jurisdiction [in the California
Superior Court], the UCCJEA severely limits the exer-
cise of superior court custody jurisdiction where there
are interstate or international aspects to the litigation’’);
McCormick v. Robertson, 15 N.E.3d 968, 974 (Ill. App.
2014) (‘‘whereas the UCCJEA may procedurally limit
the circumstances in which a [C]ircuit [C]ourt may exer-
cise its power to render a custody determination . . .
it may not deprive the [C]ircuit [C]ourt of its constitu-
tionally derived [subject matter] jurisdiction to decide
the matter in the first place’’ (citation omitted)), aff’d,
28 N.E.3d 795 (Ill. 2015); Williams v. Williams, 555
N.E.2d 142, 144–45 (Ind. 1990) (‘‘Resolution of the sub-
ject matter jurisdiction issue involves determining
whether the claim advanced falls within the general
scope of authority conferred upon the court by the
constitution or statute. . . . The authority to hear child
custody cases is not directly granted by the UCCJA.
Rather, [the UCCJA] merely operates to restrict the
existing power of courts to hear custody cases.’’ (Cita-
tion omitted.)); In re A.A.-F., 310 Kan. 125, 135, 444
P.3d 938 (2019) (‘‘By statute, Kansas district courts have
general original jurisdiction of all matters, both civil
and criminal, unless otherwise provided by law. . . .
And, more specific to this case, the Revised Kansas
Code for Care of Children generally confers original
jurisdiction on Kansas courts to hold proceedings con-
cerning any child who may be a child in need of care.
. . . But the [l]egislature placed limits on this jurisdic-
tion, making it [s]ubject to the [UCCJEA] . . . .’’ (Cita-
tions omitted; internal quotation marks omitted.)); State
ex rel. J.W., 975 So. 2d 841, 845 (La. App. 2008) (‘‘[t]he
UCCJA provides jurisdictional limitations that require
a court that otherwise has subject matter jurisdiction
to decline to exercise it’’); Hightower v. Myers, 304
S.W.3d 727, 733 (Mo. 2010) (‘‘This case is a civil case.
Therefore, the trial court had constitutionally vested
subject matter jurisdiction over the dispute. . . . The
[C]ircuit [C]ourt’s statutory or [common-law] authority
to grant relief in a particular case differs from the [C]ir-
cuit [C]ourt’s constitutionally granted subject matter
and personal jurisdiction. . . . In this respect, the
UCCJA jurisdiction provisions inform a court whether
it lacks authority to modify custody because of the stat-
utory limitations. . . . [T]he UCCJA provisions at issue
do not remove subject matter jurisdiction from the
court.’’ (Citations omitted.)); DeLima v. Tsevi, 301 Neb.
933, 937, 921 N.W.2d 89 (2018) (‘‘We have previously
said that subject matter jurisdiction over a child custody
proceeding is governed exclusively by the UCCJEA.
. . . Our use of the word ‘exclusively’ in this context
was slightly imprecise, because there are other statutes
outside the UCCJEA that confer jurisdiction to decide
child custody matters. . . . But while other statutes
may confer jurisdiction generally, § 42-351 [of the
Revised Statutes of Nebraska] directs courts to deter-
mine whether jurisdiction exists over a specific child
custody proceeding under the UCCJEA.’’ (Citations
omitted.)); Lustig v. Lustig, 560 N.W.2d 239, 242 (S.D.
1997) (‘‘Before a court may decide custody, it must
possess jurisdiction. . . . Courts must also adhere to
the jurisdictional requirements of the UCCJA and the
prohibitions of the Parental Kidnapping Prevention Act
. . . .’’ (Citation omitted.)); see also Ashburn v. Baker,
256 Ga. 507, 509, 350 S.E.2d 437 (1986) (‘‘Although the
[UCCJA] is the last expression of the legislature, it does
not expressly repeal any particular provisions of the
Civil Practice Act, nor the existing statutory provisions
covering divorce, custody, alimony, and child support
procedures. Finding this to be true, we will consider
the requirements of the [UCCJA] in pari materia with the
other applicable provisions of law pertinent thereto.’’
(Internal quotation marks omitted.)); 2 A. Haralambie,
Handling Child Custody, Abuse and Adoption Cases (3d
Ed. 2009) § 11:4, p. 215 (‘‘Most statutes provide that the
court has jurisdiction if the child resides or is present
or has property in the state. Because guardianship of the
person affects the custody of children, the [UCCJEA]
and the federal Parental Kidnapping Prevention Act
. . . apply as limitations on the court’s jurisdiction.’’
(Footnotes omitted.)); W. Hogoboom et al., California
Practice Guide: Family Law (2019) § 5:28.4, p. 5-14
(‘‘[e]ven if it otherwise has subject matter jurisdiction
over the proceeding, a California court may have to
yield to another state’s jurisdiction under the Federal
Parental Kidnapping Prevention Act . . . and the
[UCCJEA]’’ (citation omitted; emphasis omitted)); 7 J.
Levin, Nichols Illinois Civil Practice (2015) § 123:168,
p. 286 (‘‘[w]hile the UCCJEA may procedurally limit
circumstances in which a circuit court may exercise its
power to render a custody determination, it does not
deprive a circuit court of its constitutionally derived
jurisdiction to decide the matter in the first place’’);
10 (Pt. 1) A. Scheinkman, West’s McKinney’s Forms:
Matrimonial and Family Law (2011) § 20:55, pp. 191–92
(‘‘[u]nder the [UCCJEA], a New York court which is
otherwise competent to decide [child custody] matters
has jurisdiction to make an initial [child custody] deter-
mination only if one of four statutory tests is met’’).
   The fact that the UCCJEA resolves competing claims
of jurisdiction and does not itself create jurisdiction
is most clearly manifested in its inconvenient forum
provision, which allows a court having jurisdiction to
decline to exercise jurisdiction in favor of another
state’s court. See General Statutes § 46b-115k (a) (5);
General Statutes § 46b-115p. Inconvenient forum is a
doctrine that historically applies only when the matter
could have been initiated in the more convenient forum
in the first instance. See, e.g., American Dredging Co.
v. Miller, 510 U.S. 443, 447–48, 114 S. Ct. 981, 127 L.
Ed. 2d 285 (1994) (doctrine of forum non conveniens
applies ‘‘when an alternative forum has jurisdiction to
hear [a] case’’ (internal quotation marks omitted)), quot-
ing Piper Aircraft Co. v. Reyno, 454 U.S. 235, 241, 102
S. Ct. 252, 70 L. Ed. 2d 419 (1981); see also Brown v.
Brown, supra, 195 Conn. 108 n.17 (‘‘[e]ven before the
adoption of the UCCJA, the doctrine of forum non con-
veniens was recognized as applicable to child custody
disputes over which the court otherwise had jurisdic-
tion; see, e.g., Clark v. Superior Court, 73 Cal. App. 3d
298, 309, 140 Cal. Rptr. 709 (1977) . . . Loonan v.
Marino, 179 N.J. Super. 164, 168, 430 A.2d 975 (1981)’’).
There is no evidence that the UCCJEA intended its
inconvenient forum provision to operate differently.
See Kedy v. A.W. Chesterton Co., 946 A.2d 1171, 1182
(R.I. 2008) (inconvenient forum provision in UCCJEA
‘‘mends the fabric of the [common-law doctrine], rather
than weakening it’’); see also Brown v. Brown, supra,
107–108 (The UCCJA ‘‘contemplates that considera-
tions that evolved under the traditional [common-law]
doctrine of forum non conveniens . . . are not sup-
planted by the inconvenient forum provision of the
UCCJA. . . . The [common-law] principle of forum
non conveniens provides that a court may resist imposi-
tion upon its jurisdiction even when it has jurisdiction.’’
(Citations omitted; emphasis in original; footnote omit-
ted; internal quotation marks omitted.)).
   To the contrary, the language in the UCCJEA reflects
an intention to conform to the doctrine’s common-law
operation. The UCCJEA says nothing about one state
transferring its subject matter jurisdiction to, or con-
ferring its jurisdiction upon, another state.29 Instead, it
allows a state having jurisdiction to ‘‘decline’’ to exer-
cise its jurisdiction on the basis of its inconvenient
forum determination. General Statutes § 46b-115q (a)
and (d). If it so declines, it ‘‘shall stay’’ the proceeding
‘‘upon condition that a child custody proceeding be
promptly commenced in another designated state
. . . .’’ (Emphasis added.) General Statutes § 46b-115q
(c). Jurisdiction cannot be transferred if it is retained
during a stay. A proceeding cannot be commenced in
a state that lacks jurisdiction. Perhaps the most obvious
indication that the more appropriate forum must have
subject matter jurisdiction when that determination is
made is that the UCCJEA designates ‘‘any agreement
of the parties as to which state should assume jurisdic-
tion’’ as a relevant factor in deciding whether another
state would be a more convenient forum. General Stat-
utes § 46b-115q (b) (5). It is black letter law that courts
do not obtain subject matter jurisdiction by consent or
agreement of the parties. See, e.g., Angersola v. Radio-
logic Associates of Middletown, P.C., 330 Conn. 251,
272, 193 A.3d 520 (2018); Hayes v. Beresford, 184 Conn.
558, 562, 440 A.2d 224 (1981).
   In fact, although the commentary to the UCCJEA
specifically characterizes the jurisdiction provisions as
relating to ‘‘subject matter jurisdiction’’; see Unif. Child
Custody Jurisdiction and Enforcement Act (1997) § 201,
comment (2), supra, 9 U.L.A. (Pt. IA) 506; some courts
and commentators have taken issue with that character-
ization and instead view them as prescribing conditions
for exercising personal jurisdiction. See, e.g., Williams
v. Williams, supra, 555 N.E.2d 145 (referring to UCCJA);
Harris v. Young, 473 N.W.2d 141, 143 (S.D. 1991)
(same); B. Atwood, ‘‘Child Custody Jurisdiction and
Territoriality,’’ 52 Ohio St. L.J. 369, 375 and n.36 (1991)
(citing disagreement among commentators and among
courts); see also 750 Ill. Comp. Stat. Ann. 60/208 (West
2019) (referring to UCCJEA as prescribing personal
jurisdiction); Friedman v. Eighth Judicial District
Court ex rel. Clark, 127 Nev. 842, 848 n.5, 264 P.3d 1161
(2011) (noting that it would have been more appropriate
for UCCJEA to refer to ‘‘exclusive venue’’ instead of
‘‘subject matter jurisdiction’’ but using latter for consis-
tency (internal quotation marks omitted)), quoting In
re Custody of A.C., supra, 165 Wn. 2d 573 n.3. This view
is lent some support by a statement in the commentary
to the UCCJA, the UCCJEA’s predecessor, explaining
that, under the significant connection ground for juris-
diction, ‘‘[t]here must be maximum rather than mini-
mum contact with the state’’; Unif. Child Custody Juris-
diction Act (1968) § 3, comment, supra, 9 U.L.A. (Pt.
IA) 108; suggesting that the UCCJA’s standards exceed
the due process requirements for personal jurisdiction
prescribed by the United States Supreme Court. See,
e.g., International Shoe Co. v. Washington, 326 U.S.
310, 316, 66 S. Ct. 154, 90 L. Ed. 95 (1945) (prescribing
minimum contacts standard).
   Irrespective of whether we characterize the condi-
tions under the UCCJEA as personal jurisdiction or
jurisdictional facts necessary to the exercise of subject
matter jurisdiction, the effect is the same in the present
case. Because the UCCJEA does not confer subject
matter jurisdiction on our courts but instead determines
whether our courts may exercise existing jurisdiction
or must defer to another state’s jurisdiction, it provides
no impediment to statutes, like § 46b-121, that deter-
mine the scope of jurisdiction.30
   Giving effect to § 46b-121 does not ‘‘ ‘nullify’ ’’ any
provision of the UCCJEA, as the concurring and dis-
senting justice suggests. See State v. Victor O., 320
Conn. 239, 250, 128 A.3d 940 (2016) (‘‘we must read
statutes to avoid conflict that would result in a nullifica-
tion of one by the other’’ (internal quotation marks
omitted)). The UCCJEA’s operation is unimpeded in
almost every case within its purview. Our interpretation
simply precludes that act’s application in a discrete and
rarely arising circumstance that undoubtedly was not
contemplated when the act was drafted. If this result
is not what our legislature intended, it is free to repeal
§ 46b-121 or expressly designate that its territorial limi-
tation is inapplicable when Connecticut otherwise
meets the jurisdictional requirements of the UCCJEA.
   Nor can we say that it was irrational for the legislature
to have maintained this requirement. Neglect proceed-
ings are materially different from traditional custody
disputes between parents, in substance and procedure.
A state child protection agency or its commissioner
is the opposing party in a neglect proceeding. That
proceeding typically does not end with a determination
of custody in favor of one party or the other. It often
results in substantial conditions being imposed on the
parents in order to regain custody. It also may establish
the predicate for termination of parental rights. It makes
eminent sense for the child, personally or through her
parent, to have a present connection with the state if
an agency of that state is going to oversee the provision,
and evaluate the success, of the services necessary to
achieve family reunification.31
   Nonetheless, the commissioner contends that giving
effect to the territorial limitation will impede the opera-
tion of the UCCJEA, which our legislature could not
have intended. She points to the following hypothetical
to illustrate this point: Florida lacks home state or sig-
nificant connection jurisdiction, but Connecticut has
significant connection jurisdiction under the UCCJEA.
The commissioner argues that, if we were to conclude
that the territorial limitation applicable to neglect pro-
ceedings prevents Connecticut from exercising jurisdic-
tion, no state would have jurisdiction over the matter.
She points out that the UCCJEA permits a state to
exercise default jurisdiction only when no other state
has jurisdiction under one of the designated grounds.
See General Statutes § 46b-115k (a) (6).
  We disagree with the commissioner’s concern for a
couple of reasons. First, if the territorial limitations
under § 46b-121 are not met, Connecticut would not
have significant connection jurisdiction. We have found
no case in which significant connection jurisdiction was
found to exist in a case of predictive neglect in the
absence of evidence that at least one parent maintained
his or her domicile in the state exercising jurisdiction.32
That fact would be a sufficient basis for the child to
be deemed neglected within this state under a theory
of predictive neglect. Second, even if the present facts
were sufficient to support Connecticut’s significant con-
nection jurisdiction, Florida would be permitted to
exercise jurisdiction under the UCCJEA’s temporary
emergency jurisdiction provision, General Statutes
§ 46b-115n. Under that provision, Florida’s order would
remain in effect until the court of another state having
jurisdiction issues a custody order. See General Statutes
§ 46b-115n (b) and (c). Because Connecticut lacks juris-
diction to do so, Florida would be free to issue orders
that are more permanent.
   The allegations in the present case do not satisfy the
jurisdictional predicate of the juvenile matters provi-
sion. See General Statutes § 46b-121 (a) (1). There is
no allegation from which we reasonably could infer
that Teagan likely would be neglected within this state.
She is present in this state only because of another
state’s action to remove her from her parents’ state
of residence. Jurisdiction to make an original custody
determination rests with the state of Florida.33
  The denial of the father’s motion to dismiss is
reversed and the case is remanded with direction to
grant the motion.
  In this opinion D’AURIA, KAHN and ECKER, Js., con-
curred.
   * In accordance with the spirit and intent of General Statutes § 46b-142
(b) and Practice Book § 79a-12, the names of the parties involved in this
appeal are not disclosed. The records and papers of this case shall be open
for inspection only to persons having a proper interest therein and upon
order of the Supreme Court.
   ** The listing of justices reflects their seniority status on this court as of
the date of oral argument.
   *** June 24, 2020, the date that this decision was released as a slip opinion,
is the operative date for all substantive and procedural purposes.
   1
     ‘‘The doctrine of predictive neglect is grounded in the state’s responsibil-
ity to avoid harm to the well-being of a child, not to repair it after a tragedy
has occurred.’’ (Internal quotation marks omitted.) In re Joseph W., 305
Conn. 633, 644, 46 A.3d 59 (2012). To establish predictive neglect, ‘‘the trial
court must find that it is more likely than not that, if the child remained in
the current situation, the child would be ‘denied proper care and attention,
physically, educationally, emotionally or morally’; General Statutes (Rev. to
2011) § 46b-120 (8) (B); or would be ‘permitted to live under conditions,
circumstances or associations injurious to the well-being of the child . . . .’
General Statutes (Rev. to 2011) § 46b-120 (8) (C) . . . .’’ (Citation omitted.)
In re Joseph W., supra, 646. ‘‘If the parents have indicated that they intend
to care for the child jointly . . . the trial court may treat the parents as a
single unit in determining whether the petitioner has met [his or her] burden
of proving predictive neglect.’’ Id., 647–48.
   2
     For convenience, in this opinion we cite Connecticut’s version of the
UCCJEA and denote those few provisions in which Florida’s version has
any material difference.
   3
     The record before this court does not include many of the filings from
the Florida proceedings. The facts on which we rely are those found by the
trial court in either Florida or Connecticut, or those alleged in pleadings
filed by the Florida Department of Children and Families or the Connecticut
commissioner, which have not been challenged by the respondents.
   4
     According to its brief filed in the First District Court of Appeal for
Florida, the Florida department took this action after learning of the respon-
dents’ past history, that they had left Connecticut to avoid the Connecticut
department’s involvement with Teagan, and that they had offered to pay a
relative to transport them out of Florida when they realized that the Florida
department was going to be involved with Teagan. It is unclear from the
record whether it was the Florida department or the Connecticut department
that first initiated communication with its counterpart. Nor is it clear whether
conduct by the mother prompted an investigation, which, in turn, led the
two agencies to communicate.
   5
     Because the merits of the pending neglect petition for Teagan are not
an issue before us, we do not recount in detail the commissioner’s allega-
tions. To convey the gravity of the concerns that led to the filing of the
present petition, it suffices to note that, in addition to allegations about
the long-standing mental health issues of the respondents, particularly the
mother, that raised concerns about violence in the home and their parenting
abilities, the commissioner alleged in Teagan’s neglect petition that the
mother had suffered from postpartum depression following the birth of her
two older children, A and G. This condition caused the mother to have
thoughts of harming herself and her child, and she admitted to trying to
smother A and to having thoughts of throwing G in the fireplace. We under-
score that our conclusion as to jurisdiction is not intended to call into
question the propriety of the Connecticut department’s efforts to convey
the gravity of these concerns to the Florida department.
   6
     At the hearing on the motion, the magistrate stated: ‘‘[A]fter I received
the motion [to transfer jurisdiction], I did make contact with Judge Driscoll
of the [Connecticut trial court]. I did not talk to Judge Driscoll directly. We
exchanged messages, and the message I received in return was that his
court would accept and wanted transfer of jurisdiction, and that there are
court dates coming up within the next few weeks in the case in Connecticut,
and this case would be added if transferred. And Children’s Legal Services
conferred with their counterparts in Connecticut, according to the motion,
and they are willing and, in fact, wanting to accept Teagan into their case.’’
   7
     At the hearing before the magistrate, the father’s counsel represented
that the father had begun full-time employment at a Hampton Inn in Florida
one week before the hearing. The mother’s counsel also represented that the
mother recently had begun counseling sessions and identified the provider.
   8
     The father also sought dismissal on the ground of a lack of personal
jurisdiction, a claim that the court summarily disposed of as follows: ‘‘[The
father’s] contention that he was not served ‘in Connecticut’ and therefore
[that] the proceedings are invalid misstates the law of Connecticut, the law
of Florida, and the [UCCJEA].’’ The father does not renew his personal
jurisdiction claim on appeal.
   9
     In her brief to this court, the commissioner concedes that unclean hands
would not have been a proper basis to deny the father’s motion to dismiss
because he was not seeking equitable relief but argues that the court’s
decision did not rest on this basis. We need not reach this issue in light of
our conclusion that dismissal was compelled for other reasons.
   10
      The father contends that the decision denying his motion to dismiss is
immediately appealable because litigating custody in a distant jurisdiction
will impair his ability to participate in the litigation, to call witnesses in his
defense, to engage in services to facilitate reunification, and to visit with
Teagan. The commissioner contends that no evidence was presented to
support these claims of irreparable harm and that the mere fact that a parent
must litigate a case in another state does not necessarily mean the parent
has been irreparably harmed. The commissioner nonetheless agrees that
the father can immediately appeal because doing so would be the only
way in which he could potentially be afforded the relief he was originally
seeking—avoiding litigation in Connecticut. In light of our agreement with
one of the father’s arguments, we need not consider the other arguments.
   11
      The same policy concerns that inform our approach to interlocutory
appeals from trial court decisions in family matters are implicated in such
appeals from trial court decisions in juvenile matters. See generally General
Statutes § 46b-1 (defining Superior Court’s jurisdiction over family relations
matters to include juvenile matters).
   12
      The trial court deferred ruling on the father’s motion for visitation until
the jurisdictional issue was resolved but noted that visitation could be
worked out with the Connecticut department on a voluntary basis in the
interim. The petition to terminate the respondents’ parental rights filed in
January, 2019, after the ruling on the motion to dismiss was issued, states
that, since Teagan was brought to Connecticut, the father has not had a
supervised visit with her ‘‘due to [his] residing in Florida.’’ The petition does
not indicate whether the department ever offered to provide supervised
visitation at its expense. It does indicate that the father had failed to engage
in any contact with the department since September, 2018, approximately
one month before his motion to dismiss was denied.
   13
      Although nothing in the record before this court indicates whether the
respondents made an argument to the Florida court that transfer would
adversely impact visitation, we do not view that omission to preclude the
father from raising that concern in connection with his final judgment argu-
ment in this court. Insofar as the commissioner contends, in connection
with the final judgment issue, that the father presented no evidence regarding
the impact of the trial court’s jurisdiction on visitation, we are hard-pressed
to see how or when he could have presented such evidence.
   14
      It appears that, under various rules that govern interlocutory appeals
in other jurisdictions, most jurisdictions permit an immediate appeal from
a decision determining that subject matter jurisdiction exists under the
UCCJEA. See In re Marriage of Lamaria, Docket No. B237111, 2013 WL
1402278, *3 (Cal. App. April 8, 2013) (rejecting claim that jurisdictional
determination under UCCJEA is not appealable interlocutory order); Cohen
v. Cohen, 300 Ga. App. 7, 8, 684 S.E.2d 94 (2009) (denial of motion to dismiss
for lack of jurisdiction under UCCJEA was immediately appealable because
decision involves child custody order, which is immediately appealable by
statute); In re Welfare of Child of G.R., Docket No. A17-0995, 2017 WL
5661606, *1 (Minn. App. November 27, 2017) (considering interlocutory
appeal from trial court’s decision denying motion to dismiss for lack of
subject matter jurisdiction under UCCJEA); South Carolina Dept. of Social
Services v. Johnnie B., Docket No. 2014-UP-080, 2014 WL 2579937, *1 (S.C.
App. February 21, 2014) (concluding that interlocutory appeal challenging
subject matter jurisdiction under UCCJEA should be permitted ‘‘in the inter-
est of justice and judicial economy’’); Sackett v. Roseman, Docket No. M2002-
00587-COA-R9-CV, 2003 WL 22349077, *2 (Tenn. App. July 2, 2003) (trial
court granted father’s motion for summary judgment, finding that it had
jurisdiction under UCCJEA and granting mother permission to seek interloc-
utory appeal from that judgment). But see Duffy v. Reeves, 619 A.2d 1094,
1098 n.1 (R.I. 1993) (concluding that permitting interlocutory appeal from
trial court’s assumption of jurisdiction under emergency jurisdiction provi-
sion of UCCJA can cause more harm to child than if appeal was delayed
until determination of merits, that court would decline to review these
interlocutory appeals in absence of extraordinary circumstances in future,
and that petition for certiorari should be filed in such cases); see also
Fitzgerald v. Bilodeau, 908 A.2d 1212, 1213 and n.2 (Me. 2006) (denial of
motion to dismiss for forum non conveniens under UCCJEA is not immedi-
ately appealable in absence of extraordinary circumstances, i.e., narrow
exceptions to final judgment rule, such as judicial economy, collateral order,
and ‘‘ ‘death knell’ ’’ exceptions).
   15
      The parties agree that the Florida court did not cite any particular
provision of the UCCJEA as a basis for its decision that jurisdiction should
be transferred to Connecticut as the more convenient forum, but their briefs
to this court assume that the Florida court either did exercise, or could
have exercised, jurisdiction under a particular provision of that act. Although
we are inclined to agree, the record provides a basis to question that assump-
tion. The Florida department took the position in its appellate brief that
Florida had only limited, temporary, emergency jurisdiction because of
evidence that the respondents were making plans to leave the state with
Teagan to avoid her being taken into that state’s custody, which deprived
the Florida court of jurisdiction on a more permanent basis under the
UCCJEA. Moreover, although the father claimed in his brief that there was
a bar to Connecticut’s jurisdiction because Teagan would never be neglected
in this state, he did not identify any statute imposing such a requirement.
Given these concerns, after oral argument, we ordered the parties to file
supplemental briefs to address whether any ground for making an initial
custody determination under the UCCJEA supported Connecticut’s exercise
of jurisdiction, and, if so, whether General Statutes § 46b-121, which restricts
the exercise of jurisdiction in neglect proceedings, nonetheless barred the
exercise of jurisdiction.
   16
      Although § 46b-121 was the subject of amendments in 2018; see Public
Acts 2018, No. 18-31, § 27; those amendments have no bearing on the merits
of this appeal. In the interest of simplicity, we refer to the current revision
of the statute.
   17
      The UCCJEA defines ‘‘home state’’ as ‘‘the state in which a child lived
with a parent or person acting as a parent for at least six consecutive months
immediately before the commencement of a child custody proceeding. In
the case of a child less than six months old, the term means the state in
which the child lived from birth with any such parent or person acting as
a parent.’’ General Statutes § 46b-115a (7). ‘‘[C]ases in other states have
concluded [that] time spent in a forum after the filing of a child custody
petition may not be counted [toward] the time necessary for home state
jurisdiction.’’ In re Marriage of Sareen, 153 Cal. App. 4th 371, 379, 62 Cal.
Rptr. 3d 687 (2007), cert. denied sub nom. Sareen v. Sareen, 552 U.S. 1259,
128 S. Ct. 1670, 170 L. Ed. 2d 357 (2008). But see General Statutes § 46b-
115n (b) (temporary emergency jurisdiction may become basis for final
custody order if, among other things, state has ‘‘become’’ child’s home state).
   18
      The decisions of both the Florida court and our trial court imply that
the respondents engaged in unjustifiable conduct by leaving Connecticut
for the purpose of avoiding the Connecticut department’s involvement with
Teagan. It is unclear, however, whether General Statutes § 46b-115r would
apply under the present circumstances. That statute applies when the person
engaging in such misconduct seeks to ‘‘invoke [the court’s] jurisdiction’’;
General Statutes § 46b-115r (a); and the respondents clearly were not trying
to invoke any court’s jurisdiction.
   19
      The counterpart to this provision in Florida’s UCCJEA is structured
differently from ours but is the same substantively in all material respects.
See Fla. Stat. Ann. § 61.514 (West 2012).
   20
      The commentary to the UCCJA, the UCCJEA’s predecessor, more clearly
explained the rationale for this rule: ‘‘There is no requirement for technical
personal jurisdiction, on the traditional theory that custody determinations,
as distinguished from support actions . . . are proceedings in rem or pro-
ceedings affecting status.’’ Unif. Child Custody Jurisdiction Act (1968) § 12,
comment, 9 U.L.A. (Pt. IA) 372 (2019). The Restatement (Second) of Judg-
ments explains that custody is treated as a matter of status (i.e., a determina-
tion of the relationship between parties, like divorce) and that, if status
determinations could be made only with respect to individuals present in
the state, ‘‘it would have been impossible to determine family relationships
in which one party to the relationship was not personally present, for exam-
ple when a local resident sought a divorce from a spouse who had moved
elsewhere. Conceiving the status as a thing overcame this difficulty. The
status could be attributed a situs where a party to the relationship had
some significant connection, such as residence, and jurisdiction accordingly
exercised on the basis of situs of the status.’’ 1 Restatement (Second),
Judgments § 7, comment (b), p. 81 (1982); see also Perry v. Ponder, 604
S.W.2d 306, 316 (Tex. Civ. App. 1980) (‘‘if ‘minimum contacts’ were required,
cases would arise in which no court would have personal jurisdiction over
both parents’’).
   21
      Courts have held that all relevant factors must be considered in strict
compliance with the inconvenient forum provision. See In re McAndrews,
171 N.H. 214, 220, 193 A.3d 834 (2018) (citing cases). There is no indication
that the Florida court considered two manifestly relevant enumerated fac-
tors—the distance between Florida and Connecticut and the parties’ relative
financial circumstances. See General Statutes § 46b-115q (b) (3) and (4).
Although the respondents did not make specific arguments on these factors,
the father submitted a pay stub reflecting an hourly wage of less than $10
an hour, which suggests that the respondents’ financial resources pale in
comparison to the resources of a state child protection agency. In addition
to its failure to consider relevant enumerated factors, which are not exclu-
sive, the Florida court’s decision reflects no consideration of legitimate
concerns that the father has raised in this court about the impact of Connecti-
cut’s exercise of jurisdiction on visitation and on the provision of services
to rehabilitate the respondents and reunify the family. Despite the fact that
neither respondent raised those issues in the trial court, their significance
should have been recognized by the court on its own initiative. Review
of the propriety of the Florida court’s inconvenient forum determination,
however, and the effect of the respondents’ failure to timely raise relevant
considerations are matters exclusively within the province of the Florida
courts.
   We note that our trial court communicated Connecticut’s willingness to
assume jurisdiction, via a telephone message. Insofar as our trial court
represented that Teagan’s case would be added to the pending case per-
taining to her sibling if her case was transferred, we observe that no such
decision could be rendered without first giving the respondents an opportu-
nity to object to the consolidation. See Practice Book § 35a-6A (requiring
court to consider whether consolidation would cause injustice). Had the
courts engaged in a communication on the record, as the UCCJEA demands;
see General Statutes § 46b-115h; the aforementioned issues might have been
explored in a more meaningful way. See Fla. Stat. Ann. § 61.511 (West 2012)
(requiring, in addition to verbatim record of communication, that ‘‘[t]he
court shall allow the parties to participate in the communication,’’ at which
time ‘‘they must be given the opportunity to present facts and legal arguments
before a decision on jurisdiction is made’’).
   22
      ‘‘The term territorial jurisdiction . . . refers to the connection between
the territorial authority of the court and the action that has been brought
before the court. 1 Restatement (Second), Judgments [c. 2], introductory
note, p. 22 [1982].’’ (Internal quotation marks omitted.) Trichilo v. Trichilo,
190 Conn. 774, 779–80 n.7, 462 A.2d 1048 (1983). It reflects the concept that,
because governments have an authority that generally is defined by reference
to their legal boundaries or territorial limits, the courts constituted by them
have an authority that is correspondingly defined in territorial terms. See
1 Restatement (Second), supra, § 4, comment (a), p. 56; see also General
Statutes § 51-1a (b) (‘‘[t]he territorial jurisdiction of the Supreme Court,
the Appellate Court, and the Superior Court shall be coextensive with the
boundaries of the state’’). ‘‘Hence, outside the territorial limits of a court’s
jurisdiction, the coercive effectiveness of its judgment depends upon the
judgment’s being given recognition by the authorities of another government,
under a principle of comity or by virtue of legal provisions such as the
[f]ull [f]aith and [c]redit [c]lause of the [United States] [c]onstitution.’’ 1
Restatement (Second), supra, c. 2, introductory note, p. 23.
   Although the concurring and dissenting justice places significant weight
on the characterization of § 46b-121 as a reflection of territorial jurisdiction,
the distinction between territorial jurisdiction and subject matter jurisdiction
is not always clear; territorial jurisdiction has been viewed as combining
aspects of subject matter jurisdiction with personal jurisdiction. See id.,
introductory note, p. 28 (‘‘Whatever term is used [to refer to subject matter
jurisdiction], the concept of authority to decide a particular type of legal
controversy is sometimes difficult or impossible to distinguish from that of
territorial jurisdiction. For example, when reference is made to a court’s
authority to determine a matter of status or to determine interests in prop-
erty, it can be said that the state’s connection to the status or the property
is a matter of territorial jurisdiction or that it is one of subject matter
jurisdiction.’’); see also, e.g., B.J.P. v. R.W.P., 637 A.2d 74, 80–81 (D.C. 1994)
(Ferren, J., concurring) (‘‘There are two species of jurisdiction over the
subject matter. The first—the one commonly meant when referring to ‘sub-
ject matter jurisdiction’—concerns the ‘competence’ of the court to adjudi-
cate a particular kind of controversy; e.g., divorce or child custody. . . .
The second species is called ‘territorial jurisdiction,’ which requires the
court to have a geographical relationship to a particular ‘thing’ or ‘status’
. . . in addition to the competence to adjudicate the type of claim at issue;
e.g., jurisdiction over custody where the child is domiciled. Territorial juris-
diction often combines aspects of classic subject matter jurisdiction (e.g.,
a status such as child custody) with those of in personam jurisdiction (e.g.,
a particular parent’s custody of a particular child).’’ (Citations omitted;
footnote omitted.)); Feriole v. Feriole, 468 So. 2d 1090, 1091 (Fla. App. 1985)
(‘‘Whenever a minor child resides in the state, a circuit court has inherent
jurisdiction to entertain matters pertaining to custody and [issue] any orders
appropriate to that child’s welfare. . . . For many years it was the law of
this state that a court had no jurisdiction to initially adjudicate the question
of the custody of a minor child unless that child was physically present
within the territorial jurisdiction of the court at the time the [action] seeking
an adjudication of his custody was filed.’’ (Citation omitted.)).
   The only material consequence flowing from characterizing a condition
as an expression of territorial jurisdiction, rather than subject matter jurisdic-
tion, is the possibility of the former being subject to waiver. See 1
Restatement (Second), supra, c. 2, introductory note, p. 28. But see State
v. Dudley, 364 S.C. 578, 582, 614 S.E.2d 623 (2005) (‘‘Although territorial
jurisdiction is not a component of subject matter jurisdiction, we hold that
it is a fundamental issue that may be raised by a party or by a court at any
point in the proceeding. . . . The exercise of extraterritorial jurisdiction
implicates the state’s sovereignty, a question so elemental that we hold it
cannot be waived by conduct or by consent.’’ (Citation omitted; footnote
omitted.)). Waiver is not a concern in the present case, however, because
the father has consistently objected to Connecticut’s exercise of jurisdiction
over the case due to Teagan’s lack of presence in this state.
   23
      This broad construction is consistent with the historical treatment of
territorial jurisdiction and custody jurisdiction. See 1 Restatement (Second),
Conflict of Laws § 79, p. 237 (1971) (Custody of the Person); 1 Restatement
(Second), Judgments § 4, p. 55 (1982) (Constitutional and Legislative Deter-
minants of Territorial Jurisdiction); 1 Restatement (Second), Judgments § 7,
p. 79 (1982) (Jurisdiction over Status); see also Castle v. Castle, 247 So. 2d
455, 456 (Fla. App. 1971) (Walden, J., dissenting) (‘‘[T]wenty-seven states
. . . are unanimous in holding that even though children may be physically
without the state, power exists in the court to make an award of custody
of children domiciled within the state. See [C. Drechsler, Annot., ‘Jurisdiction
of Court to Award Custody of Child Domiciled in State but Physically Outside
It,’ 9 A.L.R.2d 434, 442, § 5 (1950)].’’); In re Gonzales, 25 Ill. App. 3d 136,
143, 323 N.E.2d 42 (1974) (‘‘The [s]tate’s interest in this particular case in
which the parent is a nonresident is established in that the [s]tate, as [p]arens
patriae, has a responsibility to care for and protect any child within its
borders. . . . Consequently, the legal residence of the child does not techni-
cally affect the jurisdiction of the court, so long as the child is physically
present within the [s]tate.’’ (Citation omitted.)).
   24
      See, e.g., Ark. Code Ann. § 9-27-306 (a) (1) (2015) (‘‘[t]he circuit court
shall have exclusive original jurisdiction of and shall be the sole court for
the following proceedings governed by this subchapter, including without
limitation . . . (B) Proceedings in which a juvenile is alleged to be depen-
dent or dependent-neglected’’); Colo. Rev. Stat. § 19-1-104 (1) (2019) (‘‘the
juvenile court has exclusive original jurisdiction in proceedings . . . (b)
Concerning any child who is neglected or dependent, as set forth in section
19-3-102’’).
   25
      The concurring and dissenting justice discounts this North Carolina
case because the termination statute provided that state’s District Court
with ‘‘exclusive original jurisdiction’’ over the termination matter. (Emphasis
added; internal quotation marks omitted.) In re Leonard, supra, 77 N.C.
App. 440. This exclusivity language is commonly used, however, to designate
which of North Carolina’s courts, i.e., District Court or Superior Court, has
jurisdiction, not to designate which state’s court has jurisdiction. See, e.g.,
N.C. Gen. Stat. §§ 7A-241 and 7A-272 (2019).
   26
      Conditions for exercising exclusive, continuing jurisdiction under the
UCCJEA are codified in General Statutes §§ 46b-115l and 46b-115m.
   27
      The commissioner views this New Hampshire case as supporting her
position, reading it as standing for the proposition that the UCCJEA has an
independent sphere of operation, such that it applies when more than one
state has a claim to jurisdiction. We do not think this is a fair reading of
the case. Nowhere is this more evident than the New Hampshire court’s
reliance on the reasoning of the North Carolina court in In re H.L.A.D.,
supra, 184 N.C. App. 381.
   28
      The UCCJEA, like its predecessor, is aimed at achieving the following
purposes: ‘‘(1) Avoid jurisdictional competition and conflict with courts of
other [s]tates in matters of child custody which have in the past resulted
in the shifting of children from [s]tate to [s]tate with harmful effects on
their well-being;
   ‘‘(2) Promote cooperation with the courts of other [s]tates to the end that
a custody decree is rendered in that [s]tate which can best decide the case
in the interest of the child;
   ‘‘(3) Discourage the use of the interstate system for continuing controver-
sies over child custody;
   ‘‘(4) Deter abductions of children;
   ‘‘(5) Avoid relitigation of custody decisions of other [s]tates in this
[s]tate; [and]
   ‘‘(6) Facilitate the enforcement of custody decrees of other [s]tates . . . .’’
Unif. Child Custody Jurisdiction and Enforcement Act (1997) § 101, com-
ment, supra, 9 U.L.A. (Pt. IA) 474. Conflicting custody orders and the enforce-
ment of orders had been a problem in part because there was some question
as to whether custody orders fell outside the purview of the full faith and
credit clause of the United States constitution. See 1 Restatement (Second),
Conflict of Laws § 79, comment (c) and reporter’s note to comment (c), pp.
238–39, 241–42 (1971). Noncustodial parents had been using the child to
forum shop for a more favorable custody arrangement, as the child’s pres-
ence was deemed a basis for a court’s jurisdiction. See, e.g., Bellew v. Larese,
288 Ga. 495, 499, 706 S.E.2d 78 (2011); In re Felty v. Felty, 66 App. Div. 3d
64, 71–72, 882 N.Y.S.2d 504 (2009); see also P. Hoff, supra, p. 2.
   29
      Nor does the transfer rule that the Florida court cited as authority for
its decision. Rule 8.205 (c) of the Florida Rules of Juvenile Procedure pro-
vides: ‘‘If it should appear at any time that an action is pending in another
state, the court may transfer jurisdiction over the action to a more convenient
forum state, may stay the proceedings, or may dismiss the action.’’ (Emphasis
added.) This language plainly reflects that the more convenient forum state
already had jurisdiction over the action prior to the transfer. The record
suggests that the Florida court viewed the case pending in Connecticut
regarding Teagan’s sibling, J, and Teagan’s case to be part of the same
‘‘action,’’ in reliance on a telephone message it had received from the Con-
necticut trial court that Teagan’s case would be added to J’s case if the
Florida court declined to exercise jurisdiction.
   30
      A different type of territorial limitation commonly operates in the pro-
ceeding at which most initial child custody determinations are made. In a
marriage dissolution action, in which an initial custody determination most
commonly is made; see General Statutes § 46b-115q (d) (allowing court to
decline to exercise jurisdiction over initial custody determination incidental
to dissolution action while retaining jurisdiction over dissolution); it has
long been the law in nearly every state, including Connecticut, that the party
filing for dissolution must reside in the state in which the action is filed.
See, e.g., Rose v. Rose, 96 Mass. App. 557, 561–62, 136 N.E.3d 408 (2019)
(‘‘Nearly every [s]tate . . . imposes a statutory durational residency require-
ment to ensure ‘that those who seek a divorce from its courts [are] genuinely
attached to the [s]tate,’ and ‘to insulate [its] divorce decrees from the likeli-
hood of collateral attack.’ Sosna v. Iowa, 419 U.S. 393, 404–405, 409, 95 S.
Ct. 553, 42 L. Ed. 2d 532 (1975).’’); see also, e.g., General Statutes § 46b-44
(residency requirement).
   31
      That such a connection is required is consistent with the historical
treatment of custody jurisdiction and the UCCJEA’s disclaimer that neither
the physical presence of, nor personal jurisdiction over, the child or ‘‘a
party’’ is necessary. See General Statutes § 46b-115k (c). For many years
prior to the enactment of the UCCJA, the rule was that ‘‘[a] state has power
to exercise judicial jurisdiction to determine the custody . . . of the person
of a child . . . (a) who is domiciled in the state [a fact dictated by a parent’s
domicile], or (b) who is present in the state, or (c) who is neither domiciled
nor present in the state, if the controversy is between two or more persons
who are personally subject to the jurisdiction of the state.’’ 1 Restatement
(Second), Conflict of Laws § 79, p. 237 (1971). The first ground was based
on the theory that custody is a determination of status; see id., comment
(a), p. 237; which is the theory cited in the commentary to the UCCJA as
the rationale for the disclaimer regarding physical presence and personal
jurisdiction. See footnote 20 of this opinion. Under this status theory, each
state has jurisdiction to ‘‘determine the civil status and capacities of all its
inhabitants,’’ and even if an involved nonresident party could not be served
within the state, the decree would be binding within the state in which it
was rendered. Pennoyer v. Neff, 95 U.S. 714, 734–35, 24 L. Ed. 565 (1878),
overruled in part on other grounds by Shaffer v. Heitner, 433 U.S. 186, 97
S. Ct. 2569, 53 L. Ed. 2d 683 (1977); see also In re Termination of Parental
Rights to Thomas J.R., 262 Wis. 2d 217, 236, 663 N.W.2d 734 (2003) (‘‘child
custody proceedings determine the ‘status’ of children . . . [and thereby]
implicate ‘the right and obligation of the state in its parens patriae role to
consider the welfare of the child subject to its jurisdiction and to make a
determination that is in the best interests of the child’ ’’). Thus, the status
theory is predicated on the presence of the child or a parent, but not both
parents. See In re R.W., supra, 191 Vt. 125–29 (applying UCCJEA and citing
status cases from other jurisdictions in support of conclusion that Vermont
had jurisdiction to terminate father’s parental rights, even though father
lacked minimum contacts with Vermont, because court had jurisdiction to
adjudicate custody ‘‘status’’ of his children, who, along with their mother,
were within court’s jurisdiction).
   32
      See H.T. v. Cleburne County Dept. of Human Resources, 163 So. 3d
1054, 1066–67 (Ala. Civ. App. 2014) (Alabama had significant connection
jurisdiction over termination petition pertaining to infant born in Georgia,
even though mother had been living in Georgia immediately before child’s
birth, because mother repeatedly used Alabama address as her residence
on official forms and insisted to Department of Human Resources that she
intended to live at that address with infant after leaving hospital); In re
Iliana M., 134 Conn. App. 382, 391–93, 38 A.3d 130 (2012) (Connecticut had
significant connection jurisdiction over neglect petition relating to infant
born in Massachusetts hospital because trial court did not credit parents’
representations that they intended to live in Massachusetts given that they
were longtime residents of Connecticut, they had listed Connecticut as their
residence on hospital forms, and court filings and recent police reports
listed Connecticut as their residence); In re J.S., 131 N.E.3d 1263, 1264–65,
1271 (Ill. App. 2019) (Illinois had significant connection jurisdiction over
neglect petition relating to infant born in Indiana hospital because mother
claimed that she was planning move to Arizona and her hospital record
noted that mother ‘‘has Illinois Medicaid, Illinois food stamps, and Illinois
[Women, Infants and Children benefits]’’ (internal quotation marks omit-
ted)); In re Arnold, 532 S.W.3d 712, 718 (Mo. App. 2017) (Missouri had
significant connection jurisdiction over neglect petition pertaining to infant
born in Kansas because parents lived in Missouri during time relevant to
cases pertaining to infant’s siblings, parents’ last known address is in Mis-
souri, and parents declined to provide court with Kansas address despite
claiming that they presently lived in that state); State ex rel. R.P. v. Rosen,
supra, 966 S.W.2d 301 (Missouri had significant connection jurisdiction over
neglect petition relating to infant born in Kansas hospital because parents
had been living in Missouri for considerable period of time prior to child’s
birth, they indicated to social worker at Kansas hospital that they intended
to return to Missouri with baby, and Missouri Medicaid paid for expenses
associated with infant’s birth); State ex rel. W.D. v. Drake, 770 P.2d 1011,
1012–13 (Utah App.) (California had significant connection jurisdiction over
neglect petition relating to infant born in Utah because parents were longtime
California residents, father stayed behind in California while mother looked
for state with more favorable custody law, and mother took few belongings
and did not establish permanent residence), cert. denied sub nom. In re
W.D., 789 P.2d 33 (Utah 1989); In re M.S., 205 Vt. 429, 439–41, 176 A.3d 1124
(2017) (Vermont had significant connection jurisdiction over neglect petition
relating to infant born in New Hampshire because parents lived for extended
period in Vermont and occasionally lived in New Hampshire but did not
establish their own residence in New Hampshire); In re D.T., 170 Vt. 148,
150, 153, 743 A.2d 1077 (1999) (Vermont had significant connection jurisdic-
tion over neglect petition relating to infant born in Massachusetts because
child was taken to Vermont when he was two months old and parents
stipulated that they intended to remain in Vermont).
   Despite the absence of this factor in the present case, the concurring and
dissenting justice nonetheless concludes that Connecticut has significant
connection jurisdiction. It reads the case law as indicating that ‘‘proof of
the following factors will support a conclusion that an infant has a significant
connection to a forum state as a result of parental conduct: (1) history of
long-term residency in that state by a parent; (2) the ongoing presence of
the child’s siblings in the state, especially if they are in the state’s legal
custody; (3) the presence of other relatives in the state; or (4) a state’s
provision of child welfare or other social services to the family.’’ We disagree
that the case law supports the concurring and dissenting justice’s conclusion.
With regard to the long-term residency of a parent in the state, if such
residency has been relinquished at the time jurisdiction is invoked, the past
residency could establish the parent’s connection to the state, but it would
not establish the connection of a child who has never been and will never
be in the state. The statute unambiguously requires that ‘‘the child and at
least one parent or person acting as a parent have a significant connection
with this state . . . .’’ (Emphasis added.) General Statutes § 46b-115k (a)
(3) and (4). With regard to the presence of the child’s relatives in the state,
we are unaware of any case in which this factor was cited without evidence
demonstrating that the child voluntarily had maintained, or would be main-
taining, a relationship with those relatives. With regard to the state’s provi-
sion of services or benefits, the cases cited previously in this footnote
suggest that there was a present entitlement to the services or benefits, or
at least that such services or benefits had been received shortly before the
child’s birth and had not yet been terminated. It is reasonable to presume that
a parent presently entitled to such services or benefits has not relinquished
residency in the state. That is not the case here. Finally, with regard to the
ongoing presence of the child’s siblings in the state, especially if they are
in the state’s legal custody, we are unaware of any case in which this factor
alone was sufficient to establish a significant connection between the child
and the state, especially when there is no evidence that the child has been
or will be present in the state.
   33
      Our conclusion that the trial court lacks jurisdiction over the commis-
sioner’s neglect petition has no effect on the order granting the commissioner
temporary custody of Teagan. The father did not challenge that order, and
Teagan’s presence in this state is sufficient to establish a basis for temporary
emergency custody. Teagan has resided with her sibling’s foster family since
the Connecticut trial court issued the order placing her in the commissioner’s
temporary custody. It is significant to note that our decision is limited to
the question of whether Connecticut had jurisdiction to make a final custody
decision at the time the custody proceeding was commenced. We have no
occasion, in this appeal, to consider whether the UCCJEA would provide
another mechanism by which such a temporary order could become a final
custody determination under the facts of this case; see General Statutes
§ 46b-115n (b) and (c); or whether Teagan could remain in the care of her
sibling’s foster family even if the issue of a final custody determination is
made by a Florida court. See General Statutes § 17a-175 (Interstate Compact
on the Placement of Children); Fla. Stat. Ann. § 409.408 et seq. (West 2018)
(Interstate Compact for the Placement of Children). Should either of those
issues, or any other, arise hereafter, they will be addressed in the first
instance by a Connecticut court.